Case 4:17-cv-01892-HSG Document 292-12 Filed 06/03/19 Page 1 of 7




               Exhibit 25
     Case 4:17-cv-01892-HSG Document 292-12 Filed 06/03/19 Page 2 of 7



                                                                       Page 1

1                  IN THE UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3                      SAN FRANCISCO DIVISION
4                      CASE NO.4:17:cv-01892-HSG
5
6    CHARLES BAIRD and LAUREN SLAYTON,
     individuals, and on behalf of all
7    others similarly situated, and on
     behalf of the BlackRock Retirement
8    Savings Plan,
9    Plaintiffs,                    Video Taped
                                    Deposition of:
10                                  JOSEPH FELICIANI, JR.
               vs.                  April 19, 2018
11
     BLACKROCK INSTITUTIONAL TRUST COMPANY,
12
     N.A., et al.,
13
     Defendants.
14
     - - - - - - - - - - - - - - - - - -
15
16             T R A N S C R I P T of the stenographic
17   notes of the proceedings in the above-entitled
18   matter as taken by and before LAURA A. BURNS, a
19   Certified Court Reporter of the State of New Jersey,
20   held at the office of SILLS CUMMIS, 600 College Road
21   East, Princeton, New Jersey, on Thursday,
22   April 19, 2018, commencing at approximately 9:03 in
23   the forenoon, pursuant to notice.
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-12 Filed 06/03/19 Page 3 of 7



                                                                     Page 84

1                        Is that okay, just for my own --
2    A.       It's okay with me.
3             Q.         Okay.     So the BlackRock Plan is a 401k
4    plan, correct?
5    A.       Yes.
6             Q.         So in a 401k plan like the BlackRock
7    plan individual participants can choose from among a
8    range of investment options to invest their
9    retirement savings; is that right?
10   A.       Yes.
11            Q.         And members of the Investment
12   Committee are charged with selecting those
13   investment options for the BlackRock Plan; is that
14   right?
15                        MS. VERGOW:         Objection, form.
16            Q.         Do you understand?
17   A.       I think I understand the question, yes.
18            Q.         And that set of options in the Plan
19   is -- do you refer to it as the Plan menu?
20   A.       There's -- refer to it a lot of different
21   ways.    The menu, the lineup, the investment lineup,
22   the investment options.             Any number of terms.
23            Q.         Am I right that the menu or the lineup
24   is intended to provide an array of investment
25   options?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:17-cv-01892-HSG Document 292-12 Filed 06/03/19 Page 4 of 7




               Exhibit 26
     Case 4:17-cv-01892-HSG Document 292-12 Filed 06/03/19 Page 5 of 7



                                                                       Page 1

1     UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT OF CALIFORNIA
2     SAN FRANCISCO DIVISION
3     Case No. 4:17-cv-01892-HSG
      - - - - - - - - - - - - - - - - - - - - - -x
4
      CHARLES BAIRD and LAURA SLAYTON, as
5     individuals, and on behalf of all others
      similarly situated, and on behalf of the
6     BlackRock Retirement Savings Plan,
7                             Plaintiffs,
8                -against-
9     BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A.;
      BLACKROCK, INC.; THE BLACKROCK, INC.
10    RETIREMENT COMMITTEE; THE INVESTMENT COMMITTEE
      OF THE RETIREMENT COMMITTEE; CATHERINE BOLZ;
11    CHIP CASTILLE; PAIGE DICKOW; DANIEL A. DUNAY;
      JEFFREY A. SMITH; ANNE ACKERLEY; AMY ENGEL;
12    NANCY EVERETT; JOSEPH FELICIANI JR.; ANN MARIE
      PETACH; MICHAEL FREDERICKS; CORIN FROST;
13    DANIEL GAMBA; KEVIN HOLT; CHRIS JONES;
      PHILIPPE MATSUMOTO; JOHN PERLOWSKI; ANDY
14    PHILLIPS; KURT SCHANSINGER; and TOM SKROBE,
15                            Defendants.
16    - - - - - - - - - - - - - - - - - - - - - -x
17                            September 18, 2018
                              8:43 a.m.
18
19              VIDEOTAPED DEPOSITION of JASON STROFS,
20    held at the offices of Cohen Milstein Sellers &
21    Toll, PLLC, 88 Pine Street, New York, New York,
22    before Brittany Saline, a Professional Shorthand
23    Reporter and Notary Public of the State of New
24    York.
25                    *     *     *     *

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-12 Filed 06/03/19 Page 6 of 7



                                                                     Page 34

1     as global head, but focused on U.S., Canada,
2     and the Americas.
3             Q       How did you come to transition from
4     being the head of investment strategy to the
5     global head of Product Strategy for Securities
6     Lending?
7             A       As I mentioned earlier, Cindy was the
8     global head for a short period of time, and
9     when she left the business then I became the
10    global head.
11            Q       Okay.      You were the natural
12    successor?
13            A       I guess so.
14            Q       Okay.      And prior to serving in the
15    role of head of investment strategy, did you
16    have any other job with BlackRock or BTC?
17                    MS. BORTSCHELLER:              Actually, strike
18            that.
19            Q       I understand that BTC or -- are you
20    familiar with a firm Barclays Global
21    Investments?
22            A       Global Investors.
23            Q       Global Investors, thank you.
24                    Barclays Global Investors?
25            A       Yes.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-12 Filed 06/03/19 Page 7 of 7



                                                                     Page 35

1             Q       And it's referred to as BGI?
2             A       Yes.
3             Q       BGI was acquired by BlackRock, is
4     that correct, at some time?
5             A       That is correct.
6             Q       In approximately 2009?
7             A       That is correct.
8             Q       So when you say that you were the
9     head of investment strategy at BTC from 2007
10    forward, are you referring to time spent at
11    BGI?
12            A       I am.
13            Q       Okay.      So when did you start working
14    for BGI?
15            A       I started working for BGI in 2000.
16            Q       What was your role when you started
17    at BGI?
18            A       I was a risk analyst in the risk
19    management group, focusing a lot on securities
20    lending.
21            Q       Did you serve in that role until
22    2007?
23            A       No.
24            Q       What did you do -- how long did you
25    serve in the role of risk analyst at BGI, from

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
